            Case 4:17-cv-00773-JLH Document 44 Filed 11/23/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION


JOSE TURCIOS, D.D.S.                                                          PLAINTIFF



VS.                             NO: 4:17-CV-773-JLH


TABITHA CARTER, individually,
BRANDON EGGERTH, individually,
JARED MCCAULEY, individually,
MICHAEL LUNDY, individually,
ANDREA M. CARTER, individually
DECEMBER SMITH and
SARA MELTON                                                                   DEFENDANTS


                  MOTION FOR SUMMARY JUDGEMENT FILED BY
                     DECEMBER SMITH AND SARA MELTON

       Come now the separate defendants, December Smith and Sara Melton, by and through

counsel and for Motion state:

       1.      Pursuant to Rule 56 F.R.C.P., defendants December Smith and Sara Melton are

               entitled to summary judgment. There is no competent evidence that these private

               individuals qualify as state actors under 42 U.S.C. §1983. Further, there is no

               evidence that they engaged in any course of conduct that constitutes a conspiracy

               with state actors (the other defendants) to deprive Dr. Turcios of any constitutionally

               protected rights, merely speculation and conjecture.

       2.      A malicious prosecution claim is not recognized under 42 U.S.C. §193, nor is any

               state law pendant claims for the same asserted herein, nor could it be sustained.

       3.      Filed herewith and incorporated herein by reference are defendants’ Statement Facts
            Case 4:17-cv-00773-JLH Document 44 Filed 11/23/18 Page 2 of 2



               not in dispute with exhibits.

       4.      Also filed herewith and incorporated herein by reference is the separate defendants’

               Brief in Support of this motion.

       5.      Additionally, as the allegations in the case involve an alleged conspiracy with the

               other defendants, December Smith and Sara Melton adopt and incorporate by

               reference the Statements of Facts Not in Dispute and arguments of the remaining

               defendants as if set forth herein.

       WHEREFORE, separate defendants December Smith and Sara Melton pray that the Motion

for Summary Judgment be granted, that the case be dismissed, for their costs and attorney’s fee, and

for any and all other just and proper relief to which they may be entitled.

                                                             Respectfully submitted,



                                                             /s/Christopher R. Heil
                                                             Christopher R. Heil, ABN 92128
                                                             The Brad Hendricks Law Firm
                                                             500 C Pleasant Valley Drive
                                                             Little Rock, AR 72227
                                                             (501) 221-0444
                                                             cheil@bradhendricks.com

                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 23, 2018I electronically filed the forgoing with the Clerk
       of Court using the CM/EMF system, who shall provide notification of the same to all
       counsel of record.



                                                             /s/ Christopher R. Heil
